UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


DONALD L. DONITHAN,                   
               Plaintiff-Appellant,
                 v.                             No. 02-1091
WASHINGTON HOMES, INCORPORATED,
             Defendant-Appellee.
                                      
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
               Leonie M. Brinkema, District Judge.
                         (CA-01-676-A)

                      Submitted: July 11, 2002

                      Decided: July 26, 2002

     Before NIEMEYER and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Annette K. Ruben, Leesburg, Virginia, for Appellant. Douglas B.
Mishkin, PATTON BOGGS L.L.P., Washington, D.C., for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2               DONITHAN v. WASHINGTON HOMES, INC.
                             OPINION

PER CURIAM:

   Donald L. Donithan appeals the district court’s orders granting
summary judgment in favor of Washington Homes, Inc., on his sex
discrimination claims arising under Title VII of the Civil Rights Act
of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994
& Supp. 2001), and denying reconsideration of that order. We affirm.

   We review a grant of summary judgment de novo. Higgins v. E.I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
Summary judgment is appropriate only if there are no material facts
in dispute and the moving party is entitled to judgment as a matter of
law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
(1986). We view the evidence in the light most favorable to the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986).

   Donithan argued that Washington Homes was liable for alleged
sexual harassment of Donithan by Richard Johnston under the theory
that Dale Walker, the ultimate decisionmaker, was acting as a "cat’s
paw" for Johnston. We have reviewed the parties’ briefs, the joint
appendix, and the district court’s bench ruling and order and conclude
the district court properly rejected Donithan’s argument. See Shager
v. Upjohn Co., 913 F.2d 398, 405 (7th Cir. 1990). Furthermore,
Washington Homes established the affirmative defense articulated in
Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998), by show-
ing it exercised reasonable care to prevent and correct workplace sex-
ual harassment and by showing Donithan unreasonably failed to take
advantage of Washington Homes’ sexual harassment reporting policy.
Accordingly, we affirm substantially on the reasoning of the district
court. Donithan v. Washington Homes, Inc., No. CA-01-676-A (E.D.
Va. Dec. 4 & Dec. 19, 2001). We grant Washington Homes’ motion
to file a corrected brief. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED